Opinion by
Ervin, J.,
This is another appeal in an unemployment compensation case where the only question is whether the claimant voluntarily retired and went on pension or whether he was compelled to do so by his employer, the Bethlehem Steel Company, Johnstown, Pennsylvania. What we have already said in the case of Mayer Unemployment Compensation Case, 192 Pa. Superior Ct. 504, 161 A. 2d 660, we need not repeat here.
In his brief the appellant says: “The action taken by me to retire, in order to avoid being under constant pressure to retire, does not constitute my voluntary retirement.” The record however shows that the appellant, in his statement given to the bureau, said: “I could not continue in my work because I was too old, and my fellow employees were [illegible word] about me not going on pension. I did not ask Bethlehem for lighter work. I told them in May that I wanted to retire. I am able and available for work.” (Emphasis supplied)
The record also shows that there is no compulsory retirement plan in effect at the Bethlehem Steel Com*511pany. Employees may continue to work as long as they are physically able to do so.
If the appellant had resisted the pressure to retire he would still be employed. His action in retiring, therefore, was voluntary and without cause of a necessitous and compelling nature.
Decision affirmed.